Per Curiam.

In objections to the board’s report, relator argues that the evidence substantiates disciplinary violations in addition to those found by the board. We disagree, and, therefore, hold that respondent violated DR 6-101(A)(3) in connection with Counts Two and Six as found by the board.
Relator also argues that these violations require a more severe sanction than the board recommended. We agree with relator on this point. Accordingly, we order that respondent be suspended from the practice of law in Ohio *549for a full year. However, this sanction will be suspended on the condition that respondent complete a two-year monitored probation period during which respondent shall not violate any provision of the Code of Professional Responsibility or the Supreme Court Rules for the Government of the Bar of Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.